DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art(s)), in view of Somerville (US Pat 9092041) and Bridgewater, Jr. (“Bridgewater”, US Pat 6480022).
Regarding claim 1, AAPA teaches (Fig. 1-3; para 2-9) a current reference circuit (Fig. 1-3) with one or more current mirror devices (i.e. 46(1)-46(k), from hereon will be called “46s”), comprising:
a voltage-to-current converter circuit (Fig. 1-3; ‘22, 12, 16, 30, 40’) comprising a feedback loop (18) that comprises an operational amplifier (22), an NMOS device (12), and a resistor (16) to generate a reference current (Fig. 1-3; I); a current mirror circuit (40 and 46s), comprising the one or more current mirror devices (Fig. 3; 46s) with source degeneration (Fig. 1-3; i.e. using combined operation of ‘30, 24s’ connection to current mirror device & power supply Vdd; para 5), to produce one or more output currents (Fig. 1-3; i.e. Iout is drain output of each 46s) that are copies of the reference current (I).
However, AAPA fails to teach use of a body-biasing stage comprising an active N-well to dynamically set a body-biasing voltage for the one or more current mirror devices.
a body-biasing stage (7, Rb1, Rb2) to dynamically set a body-biasing voltage (Vbody) for the one or more current mirror devices (P0, P1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have included a body biasing stage to dynamically set a body-biasing voltage for the current mirror devices, as disclosed by Somerville, as doing so would have provided a much more stable feedback control for the reference circuit, in response to various power supply levels, as taught by Somerville (abstract and col. 1 L7-43).
However, Bridgewater teaches (Fig. 5; col. 8 L1-43) a body-biasing stage comprising an active N-well (204) to dynamically set a body-biasing voltage of a device (output from 204 to 210).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA and Somerville’s reference circuit’s bias stage to include use of an active N-well switch configurations, as disclosed by Bridgewater, as doing so provided an improved technique to adjust voltage threshold differences, as taught by Bridgewater (col. 9 L2-11).
Regarding claim 3, AAPA teaches the current reference device is formed using a complementary metal-oxide-semiconductor (CMOS) process (i.e. using complementary PMOS vs. NMOS usage).
Regarding claim 4, AAPA teaches the feedback loop (18) works as a voltage-to-current converter (i.e. using 16) to provide the reference current (I) proportional to an input reference voltage (Vref).
Regarding claim 5, AAPA teaches the current mirror circuit (40, 46s) employs a simple diode configuration (source and gate are connected for each 40 and 46s switch(s))
[NOTE. under broadest reasonable interpretations (BRI), since Applicant added ‘or’ between each configuration(s), it is understood that only ‘one of’ the feature(s) need to be addressed, which is taught by AAPA’s Fig. 1-3]
4. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Somerville (US Pat 9092041), Bridgewater (US Pat 6480022) and Tang et al. (“Tang”, CN 109980947)
Regarding claim 2, AAPA, Somerville and Bridgewater fail to teach the current reference circuit is implemented as on-chip or using discrete components.
[Note. under broadest reasonable interpretations (BRI), it is obvious and understood, to one in ordinary skill in the art to have known that a current reference generation circuit when used on any ‘electronic circuits or systems’ are known to have implemented on an on-chip or as discrete components; see AAPA’s Para 2]
 translated document, Page 2 last two line-page 3 Line 15; page 3 last para-page 4 Para 1) the current reference circuit (201) is implemented as on-chip.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified AAPA, Somerville and Bridgewater’s current reference circuit being implanted as on-chip, as disclosed by Tang, as doing so would have provided a specific design choices allowing reduction in component variance, sizes, which can increase operational efficiency, as taught by Tang (Page 4 para 3 and abstract).
Allowable Subject Matter
5. 	Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, a search of prior art(s) failed to teach “the body-biasing stage comprises: a first n-type transistor with a gate thereof coupled to an output of the operational amplifier in the voltage-to-current converter circuit, a first resistor placed between a source of the first n-type transistor and a reference node, a p-type transistor  serving as a mirror device, wherein the p-type transistor is coupled to a drain of the first n-type transistor, and a second resistor placed between a power supply and a source of the p-type transistor, wherein the second resistor  serves as a degeneration resistor coupled to the power supply’.
Claims 7-12 are depending from claim 6.
Regarding claim 13, a search of prior art(s) failed to teach “the body-biasing stage is in a stacked configuration, and a threshold voltage magnitude of lower stacked devices is adjusted to be lower than a threshold voltage magnitude of the one or more current mirror devices by at least an overdrive voltage of the lower stacked devices in order to operate the one or more current mirror devices in a saturation mode”.
Claim 14 is depending from claim 13.
Regarding claim 15, a search of prior art(s) failed to teach “the body-biasing stage is in a wide-swing cascode configuration, wherein the voltage-to-current circuit comprises a reference cascode device, the current mirror circuit comprises one or more corresponding cascode devices respectively coupled to the one or more current mirror devices, and the body-biasing stage comprises a corresponding cascode device”.
Claim 16 is depending from claim 15.
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-TH 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        2/17/2022

/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839